Case 1:12-cv-01466-ALC Document 41 Filed 08/26/19 Page 1 of 2

   
 
 

RIC
SUS

AUG 26 2018

   
    
 

 
 

»

UNITED STATES DISTRICT COURT
SOUTHERN DIVISION OF NEW YORK

 

UNITED STATES OF AMERICA, STATE
OF NEW YORK
ex rel, Clifford Weiner,

Plaintiff, Docket No.: 12-CV-1466

 
 

oe

PRREOSES| ORDER FOR
ADMISSION PRO HAC VICE

    
 

VS.

 

 

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Defendants.

 

 

The motion of Sean R. Caliagy, Esq., of The Law Offices of Sean R. Callagy, Esq., LLC,
for admission to practice Pro Hac Vice in the above captioned action is granted.

Applicant has declared that he is a member in good standing of the bar(s) of the state(s)
of the New York Supreme Court, Appellate Division Third Judicial Department; and that his
contact information is as follows

Sean R. Callagy, Esq.

The Law Office of Sean R. Callagy, Esq., LLC
Mack-Cali Centre I

650 From Road, Suite 565

Paramus, NJ 07652

Telephone: (201) 261-1700

Facsimile: (201) 549-6311
SCallagy@callagygroup.com

Counsel for Plaintiff

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Clifford Weiner in the above entitied action;

 
Case 1:12-cv-01466-ALC Document 41 Filed 08/26/19 Page 2 of 2

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys. If this action is assigned to the Electronic Case
Filing (ECF) system, counsel shall immediately apply for an ECF password at apply for an ECF

PASSWORD.

Dated=Marelr VL, 2012 Cu .
ape 7 Q—~

United States District Megrstratetudgee

 

 
